Citation Nr: 0101810	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  94-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel



INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  

This appeal arose from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied the veteran's claim of 
entitlement to service connection for PTSD.  

The veteran personally testified at a hearing before a 
Hearing Officer at the RO in May 1993, a transcript of which 
has been associated with the claims file.  

In February 1997 the Board of Veterans' Appeals (Board) 
denied claims of entitlement to service connection for heart 
disease, a low back disorder, sleep apnea and central apnea.  
The Board remanded the claim of entitlement to service 
connection for PTSD for additional development and 
adjudicative action.  

The RO confirmed its prior denial of the claim in September 
2000 without the development requested by the Board having 
been substantially completed.  

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


Unfortunately, although the claim on appeal has been pending 
for a lengthy period of time, various deficiencies require 
another remand to the RO for additional development and 
adjudicative action.  

A Board remand confers on a veteran a due process right in 
substantial completion of remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded this claim 
in 1997 for further clarification of stressors, an attempt at 
verification of stressors by the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
Environmental Support Group (ESG)) and a VA examination if 
stressors were confirmed.  

The RO sought verification of stressors and the veteran 
responded that he could not provide any additional 
information beyond that which he had already provided.  The 
RO then returned the claim to the Board without sending the 
veteran's claim to the service department for verification of 
stressors and without ordering another examination.  

Upon re-review of the claims folder the Board feels that 
there is sufficient information therein to request 
verification of stressors from the service department.  

The service medical records show that in August 1968 the 
veteran was treated for a "nervous condition."  He did not 
feel that he could make an upcoming cruise, noting that he 
believed he would get extremely nervous from closed quarters, 
noise, etcetera.  It was noted that he had just finished a 
cruise on the U.S.S. St. Paul.  The report then states "Put 
in for transfer."  

A notation in the service personnel records from April 1968 
notes that the veteran was eligible for hostile fire pay by 
virtue of service with Staff, Commander Cruiser-Destroyer 
Flotilla Eleven (COMCRUDESFLOT 11) embarked on the U.S.S. 
Newport News (CA-148) for the months of November 1967 through 
April 1968.  

Another service personnel notation in May 1968 shows that the 
veteran was authorized to wear the Republic of Vietnam 
Service Medal with one Bronze Star for service while attached 
to COMCRUDESFLOT 11, deployed to WESTPAC on the U.S.S. 
Newport News (CA-148) during the period 15 November 1967 to 6 
April 1968 and on the U.S.S. Saint Paul (CA-73) from 7 April 
1968 to 30 April 1968.  

The veteran was shown to have subsequently served on the 
U.S.S. Canberra (CA-70) from October 1968 to January 1969.  

In a written statement dated in June 1992, the veteran stated 
that in August 1967 he was transferred to COMCRUDESFLOT 11 
and was deployed to Vietnam on November 12, 1967.  He Boarded 
U.S.S. Newport News in Yosuka, Japan and was assigned Flag 
Co. on the U.S.S. Newport News until March 1968.  He stated 
that while on that vessel they were assigned to Northern Sea 
Dragon Operations, which involved traveling up and down the 
coast (of Vietnam) assisting in ground operations, harassment 
and interdiction firings of eight and five inch guns.  The 
veteran asserted that the vessel fired 40,000 rounds of 8-
inch gunfire during this deployment.  

The veteran reported that during this first deployment the 
Newport News was hit by enemy fire from the coast.  He stated 
that he started having anxiety attacks and worsened sleep 
problems after the attack.  

According to the veteran's statement COMCRUDESFLOT 11 
transferred its flag to the U.S.S. St. Paul in March of 1968, 
and they continued Northern Sea Dragon Operations.  He 
claimed that his bunk was directly under an 8-inch mount and 
discharges when he was sleeping would many times cause him to 
wake up afraid thinking that the ship had been hit and was 
sinking.  

The veteran stated that he was transferred to the U.S.S. 
Canberra in June 1968.  Before his second deployment to 
Vietnam (September 1968 to January 1969) he went to sick bay 
for mental problems, and explained that the thought of a 
second Vietnam cruise was frightening.  He asked for a 
medical transfer, but the request was denied.  

On VA examination in July 1992 the veteran reported he served 
in the offshore waters of Vietnam from November 1967 to May 
of 1968, and from September 1968 to January 1969.  He stated 
that his ship (which ship was not specified) was attacked by 
rockets and mortar fire.  He stated that one time the ship 
was hit by mortar or rocket fire, and the explosion in the 
ship gave him the impression that the ship would sink, and he 
became very scared and anxious.  Based on his subjective 
complaints pertaining to post service symptoms including 
nightmares about his experiences and specifically an 
explosion on the ship when the ship was attacked and 
recollections about the attack on the ship, the examiner 
diagnosed PTSD.  The psychosocial stressors were moderate and 
were specified as "To see unusual stressor in Vietnam."  

Numerous post service records including VA records, private 
records and Social Security records show complaints of 
psychiatric symptoms.  Diagnoses included adjustment disorder 
with mixed emotional features.  

At his personal hearing in May 1993, the veteran essentially 
repeated the inservice stressor history related in his June 
1992 written statement.  He stated that he served off the 
coast of Vietnam on the Newport News and St. Paul.  He 
reported that there was constant firing of the guns, and his 
compartment on the St. Paul was below an 8-inch gun mount.  
He stated that they received fire on the Newport News a 
couple of times, and it seemed like the St. Paul had been hit 
once from a shore battery.  He did not fully remember the 
details, but recalled that he was in the communications 
center or "CSC."  

He stated that he worried about the ship being "blown out of 
the water" and sinking.  He related that he woke up in a 
cold sweat a lot in connection with the ship's guns being 
fired, and thought that the ship was hit and was sinking.  He 
also related that he talked to a corpsman about his feeling 
that his nerves could not stand another trip overseas with 
the constant firing and things of that nature.  The veteran 
also related his current symptoms including waking-up hearing 
explosions, momentarily thinking he is back in service, 
nervousness and anxiety.  

Another VA examination was conducted in August 1993.  The 
veteran reported that after joining the Navy on active duty 
in 1967 he served on the Newport for several months and 
thereafter served on the St. Paul.  The veteran reported that 
the ships fired on shore, and noted that he had sleep 
difficulties, jumpiness, tenseness and tremulousness as his 
sleeping quarters were underneath one of the ship's guns.  

The veteran also reported that on one or more times the ship 
was hit and the alarm sounded.  He was afraid and thought the 
ship was sinking.  He reported that he panicked until he 
learned that the ship was not in danger.  Based on his 
history in service, and his reported post service symptoms 
including nightmares where he jumps out of bed in response to 
noise "probably believing he's still in the ship" and a 
startle response to heavy noises, the examiner diagnosed 
PTSD.  

In the veteran's substantive appeal he stated that during the 
Vietnam War he was stationed on the U.S.S. Newport and the 
U.S.S. St. Paul.  While on the Newport, the ship received 
damage from coastal artillery.  He reported that he was at 
his "G.Q. station in FlagPlot" at the time and was 
terrified that he would die because the station was in the 
super structure of the ship.  He reported that he could hear 
the explosion and feel the tremors "never knowing if the 
next artillery shell would find its mark."  He also noted 
that aboard the St. Paul his bunk was directly below an eight 
inch gun mount.  The veteran reported that since that event, 
any loud noise takes him back to that time, and he fears for 
his life. He reported that he was scared and anxious, and 
would awake at night believing that he was being attacked.  
He noted that he reported this problem before his last 
deployment in Vietnam aboard the U.S.S. Canberra.  

In summary, the evidence shows that the stressors reported by 
the veteran are that the ships he was aboard off the coast of 
Vietnam fired its guns and received fire.  The veteran did 
not say precisely in his statements when the ships received 
fire, but the time period at issue is relatively short - 
November of 1967 through April of 1968.  He also stated that 
at other times he awoke and believed that the ship was under 
fire (whether or not it actually was) perhaps due to the 
noise and concussion of the ships firing guns.  

The veteran's account has been fairly consistent despite the 
passage of years, and is not inconsistent with facts shown in 
the service medical records and personnel records.  He was on 
the ships, the Norfolk and the St. Paul, at the times 
contended, he received hostile fire pay for at least part of 
this time, and he is shown to have reported to sick call and 
requested a transfer directly after this period of service 
claiming that he had a "nervous condition."  He did not 
feel that he could make an upcoming cruise, noting that he 
believed he would get extremely nervous from closed quarters, 
noise, etcetera.  It was noted that he had just finished a 
cruise on the U.S.S. St. Paul.  In view of these facts the 
Board feels that a request should be made of the service 
department for verification of whether the ships on which the 
veteran served engaged in bombardment during the time that he 
served on them, and whether they received fire from shore, 
plane or otherwise during that same period.  

The Board notes that the evidence shows that the veteran has 
diagnoses of PTSD, and that the diagnoses were based on the 
stressor of being on a ship that fired on shore and was on 
one or more occasions fired upon.  The diagnoses of PTSD 
based on that history is sufficient to conclude that this 
stressor, if verified sufficiently, is adequate to cause 
PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the three requisite elements 
for eligibility for service connection for PTSD: (1) A 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor to include PTSD); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  10 Vet. App. at 138.

The Board also notes that in the course of the veteran's 
claim and appeal significant changes have occurred in 
governing laws and regulations.  First, new regulations were 
issued revising the diagnostic criteria for rating mental 
disorders effective November 7, 1996.  61 Fed. Reg. 52695, 
Oct. 8, 1996.  

The changes affect service connection claims for PTSD only in 
that an amendment to 38 C.F.R. § 4.125 requires use of the 
Diagnostic and Statistical Manual for Mental Disorders IV 
(DSM-IV) as opposed to the prior version of the manual, the 
DSM-III-R.  

Secondly, in June 1999, revised regulations concerning PTSD 
were published which reflected the decision of the Court in 
Cohen.  Changes were made to 38 C.F.R. § 3.304(f).  Service 
connection for PTSD now requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125 (a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304 (f)).  

Third, and pertinent to satisfying the duty to assist, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Therefore, the Board is deferring adjudication of the issue 
on appeal pending a remand of the case to the RO for further 
development as follows:  



1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

3.  The RO should review the entire 
claims file and prepare a summary of the 
details of the claimed stressor or 
stressors based on review of all 
pertinent documents including all medical 
reports and examinations, and the 
veteran's statements and hearing 
testimony.  

This summary, all associated documents 
(including relevant service personnel 
records showing the names of the vessels 
on which the veteran served, the dates he 
served on those vessels, any operations 
or campaigns participated in, eligibility 
for, or receipt of, awards or 
commendations, and receipt of hazardous 
duty pay), and a copy of this remand 
should then be sent to the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 with a 
request for corroboration of the 
veteran's alleged stressors and combat 
status.  

4.  Following receipt of a response from 
the USASCRUR, whether verifying the 
claimed stressors, or stating that 
stressors cannot be verified, the RO must 
make a specific determination, based upon 
the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant engaged in combat and should 
include a discussion regarding the 
credibility of the veteran's lay 
statements and testimony.  

5.  Only if stressors are verified and 
those stressors vary significantly from 
the veteran's account of his stressors 
provided to VA examiners in 1992 and 
1993, is another VA examination to be 
scheduled.  

If an examination is indicated, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a board of two VA psychiatrists to 
determine whether the veteran suffers 
from PTSD, and the probable etiology of 
that PTSD.  
Any studies or tests deemed necessary 
including PTSD sub scales should be 
accomplished.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. The RO must specify which 
stressor(s) it has found to be 
established by the record; and instruct 
the examiners that only the established 
stressor(s) may be considered.

The examination reports should specify 
all pertinent material reviewed in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiners should specify: 
(1) whether the stressors found to be 
established by the record are sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD.  The 
examination reports should include the 
complete rationale for all opinions 
expressed.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested reports - including 
the report of the USASCRUR and any 
requested VA examination reports - and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall, 11 Vet. 
App. 268.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  The RO 
should document its consideration of the 
applicability of the provisions of all 
applicable laws, regulations, cases and 
other authority.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for VA examinations without goof cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


